                     EXHIBIT 4-1

   YAEL BROMBERG DECLARATION




Case 3:19-cv-00365 Document 103-5 Filed 12/21/20 Page 1 of 11 PageID #: 1561
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

TENNESSEE STATE CONFERENCE OF
THE N.A.A.C.P., DEMOCRACY
NASHVILLE-DEMOCRATIC
COMMUNITIES, THE EQUITY ALLIANCE,
and THE ANDREW GOODMAN
FOUNDATION,

                Plaintiffs,

v.                                                             Case No. 3:19-cv-00365

TRE HARGETT, in his official capacity as                        Judge Aleta A. Trauger
Secretary of State of the State of Tennessee,
MARK GOINS, in his official capacity as
Coordinator of Elections for the State of
Tennessee, HERBERT SLATERY III, in his                        DECLARATION OF
official capacity as Attorney General of the                  YAEL BROMBERG, ESQ. IN
State of Tennessee, the STATE ELECTION                        SUPPORT OF PLAINTIFFS’
COMMISSION, and DONNA BARRETT,                                MOTION FOR ATTORNEY
JUDY BLACKBURN, GREG DUCKETT,                                 FEES AND COSTS
MIKE MCDONALD, JIMMY WALLACE,
TOM WHEELER, and KENT YOUNCE, in
their official capacities as members of the State
Election Commission,

                Defendants.




        YAEL BROMBERG, of full age, certifies as follows:
     1. My name is Yael Bromberg. I am over the age of twenty-one (21) years of age and am

        fully competent to execute this Declaration. I have knowledge of the facts recited herein,

        which are true and correct, and are based on my personal knowledge and review of the

        records of Bromberg Law LLC, of which I am Principal (hereinafter, “the Firm”).




                                                 1

Case 3:19-cv-00365 Document 103-5 Filed 12/21/20 Page 2 of 11 PageID #: 1562
  2. I make this Declaration in support of the plaintiffs’ request for counsel fees as the

     prevailing party in this matter.

  3. I serve as Chief Counsel for Voting Rights to the Andrew Goodman Foundation (outside

     counsel). The Andrew Goodman Foundation (AGF) is a national, nonpartisan

     organization with the mission of making young voices and votes a powerful force in

     democracy. AGF’s vision is for young people to become active, engaged citizens who

     ensure a just and sustainable future. AGF is a legacy organization whose namesake,

     Andrew Goodman, participated in Mississippi Freedom Summer, a voter registration

     project aimed at registering African Americans to vote in Mississippi. On his first day of

     arrival, he and his fellow civil rights advocates James Chaney and Michael Schwerner

     were kidnapped and murdered by members of the Ku Klux Klan who did not want Black

     Mississippians to have access to the ballot box and the right to vote.

  4. Today, among other things, AGF supports Campuses across the country with training and

     mentorship, mini-grants for an activities budget to select institutions of higher learning,

     and other financial assistance to students in the form of modest stipends provided each

     semester. AGF is headquartered in New Jersey, and its national reach extends across the

     country, in part, through its Vote Everywhere initiative. Vote Everywhere is a national,

     nonpartisan civic engagement movement of student leaders and college and university

     partners, and it works in coordination with AGF headquarters. At present, AGF’s Vote

     Everywhere programming is done on nearly 100 Campuses in 25 states and Washington,

     D.C., including in Tennessee at Tennessee State University – the largest and only state-

     funded historically Black university in Tennessee.




                                               2

Case 3:19-cv-00365 Document 103-5 Filed 12/21/20 Page 3 of 11 PageID #: 1563
  5. The work I personally performed in connection with this litigation included drafting and

     editing legal filings, developing litigation strategy, and reviewing pleadings and other key

     documents during the course of the litigation.

  6. Throughout the litigation, I have had the privilege to work as co-counsel with Ezra D.

     Rosenberg, Jon Greenbaum, Julie Houk, and Pooja Chaudhuri of the Lawyers’

     Committee for Civil Rights Under Law; Ira M. Feinberg, Allison M. Ryan, Carolyn A.

     Delone, Madeline Gitomer, and Kyle Druding of Hogan Lovells US LLP; and local

     counsel Taylor A. Cates of Burch Porter & Johnson PLLC and Daniel Ayoade Yoon.

  7. I am a member of the Bar of the States of New Jersey, New York, and the District of

     Columbia. I participated in this action pursuant to pro hac vice admission.

  8. I am requesting that the Court award Bromberg Law LLC attorneys’ fees in the sum of

     $11,704 for 30.8 hours of work dedicated to this matter, as set forth further below. This

     figure does not take into account hours of work which I marked down or excluded from

     the time entries because they felt excessive or extraneous. Certain time spent in

     consultation with other attorneys has also been reduced or eliminated as an exercise of

     billing discretion, as has hours dedicated to basic correspondences, reading opposition

     submissions, and time entries following the grant of preliminary injunction, including in

     relation to amending the complaint and stipulating dismissal. This figure does not include

     hours dedicated to preparing this fee application, responding to any forthcoming

     objections thereto, or related litigation.

  9. For the Court’s convenience, I have broken down the 30.8 hours claimed into discrete

     segments of the case:

      Dates                           Principal Activity in Case            Hours
      4/19/2020 – 8/13/2019           Obtaining Preliminary Relief          30.8

                                                  3

Case 3:19-cv-00365 Document 103-5 Filed 12/21/20 Page 4 of 11 PageID #: 1564
      12/1/2020 – 3/2/2020           Amending the Complaint                   N/A
      3/3/2020 – 10/27/2020          Stipulation of Dismissal                 N/A
      Current                        Fee Application                          N/A
      Total Hours Billed                                                      30.8



  10. It is submitted that the attorneys’ fees requested by the Firm are reasonable based upon

     the following information, which addresses the applicable criteria found in RPC 1.5(a) to

     determine the reasonableness of the fee.

  11. Addressing RPC 1.5(a)(1) and (2), the dates, time, and nature of the 30.8 hours of Firm

     services for which the Firm requests compensation are set forth in the attached Exhibit

     A. I respectfully submit that each of the entries is sufficiently detailed. I note by way of

     explanation that some entries may not reveal the subjects of communication because

     doing otherwise would reveal privileged information, and because doing otherwise would

     reveal protected work product information.

  12. I have exercised appropriate billing discretion and judgment as required by Hensley v.

     Eckerhart, 461 U.S. 424, 434 (1983) and other applicable law, by either eliminating or

     reducing a number of time entries where such reduction or elimination was appropriate.

  13. Addressing RPC 1.5(a)(7), I received my J.D. from Rutgers School of Law in 2011 and

     my undergraduate degrees in 2005 from Douglass College, the women’s college of New

     Jersey. During law school, I received the prestigious Kinoy/Stavis Fellowship and was

     placed in the Rutgers Constitutional Litigation Clinic for two years, where I worked

     exclusively on constitutional matters, including election law and voting rights litigation

     and projects. Thereafter, I clerked for approximately 2.5 years with the Honorable

     Dickinson R. Debevoise in the United States District Court for the District of New Jersey.

     Upon completing my clerkship, I accepted a position in Washington, D.C. to work in the


                                                4

Case 3:19-cv-00365 Document 103-5 Filed 12/21/20 Page 5 of 11 PageID #: 1565
     national headquarters of Common Cause, a seminal national good government

     organization with state chapters across the country. At Common Cause, I assisted in

     managing the litigation docket and pursuing actions in state courts and federal courts,

     including organizing amicus submissions to the United States Supreme Court on pressing

     constitutional matters. Thereafter, I taught and supervised litigation for two years in the

     Georgetown Law Civil Rights Clinic and Voting Rights Institute alongside Professor of

     Law and Clinical Director Aderson B. Francois. As a component of my fellowship with

     Georgetown Law, I received an LLM in Advocacy with distinction. Upon completion of

     my term with Georgetown Law, I began my private practice where I primarily focus on

     civil rights, free speech, election law, and voting rights matters. I am also of counsel to

     Weissman & Mintz, LLC, a New Jersey law firm representing unions and nonprofit

     organizations in the state.

  14. I serve as Chief Counsel for Voting Rights (outside counsel) with The Andrew Goodman

     Foundation, a national nonpartisan organization dedicated to making youth voices and

     votes a powerful force in democracy. This includes pursuing youth voting rights litigation

     nationally, including in state and federal cases in Florida, New York, Wisconsin, and

     before the United States Supreme Court.

  15. Among the election law cases where I have been co-counsel or otherwise directly

     engaged are:

         •   Garcia v. Abbott, No. 19-1389 (U.S. Oct. 22, 2020) – co-counsel on amicus brief
             in support of petition for writ of certiorari, on behalf of The Andrew Goodman
             Foundation, Equal Citizens, and Common Cause. The amicus brief informs the
             Court of the Twenty-Sixth Amendment interests in the case and recommends a
             standard of review.
                 o Leading national election law scholar Rick Hasen posted about this
                    “important amicus brief,” and that he has “followed closely the work of
                    Yael Bromberg on the scope of the 26th Amendment.” Rick Hasen,

                                               5

Case 3:19-cv-00365 Document 103-5 Filed 12/21/20 Page 6 of 11 PageID #: 1566
                      Election Law Blog (Oct. 23, 2020), available at:
                      https://electionlawblog.org/?p=117330.
         •   Andrew Goodman Foundation et al. v Dutchess County Board of Elections et al.,
             __ N.Y.S.2d __ (Sup. Ct. 2020), subseq. history (App. Div. 2d Dep’t 2020) – co-
             counsel on behalf of organizational and individual plaintiffs including the
             University President, to secure for the first time an on-campus polling place for
             the 2020 general election, following a twenty-year history of student voter
             suppression in the county.
         •   Central Jersey Progressive Democrats v. Flynn, MER-L-732-19 (N.J. Super.
             2020) – sole counsel achieving precedential preliminary and permanent relief on
             behalf of organizational and individual plaintiffs to run for county committee
             party office free of sex and gender discrimination.
         •   Andrew Goodman Foundation v. Bostelmann, No. 19-cv-955 (W.D. Wis. 2019) –
             co-counsel on behalf of organizational plaintiff challenging the most restrictive
             student voter identification law in the nation.
         •   League of Women Voters of Florida, Inc. v. Deztner, No. 4:18-cv-00251 (N.D.
             Fla. 2018) – supported litigation amending the complaint and securing permanent
             relief in a successful challenge to the State of Florida’s ban on situating polling
             places on-campuses during the early voting period.
         •   One Wisconsin Institute, Inc. et al v. Thomsen, No. 16-3083 (7th Cir. 2016) –
             lead counsel in amicus brief on behalf of Common Cause in youth voting rights
             challenge to various Wisconsin election laws.
         •   Rutgers University Student Assembly et al. v. Middlesex County Bd of Elections,
             (App. Div. 2014) – co-counsel in amicus brief on behalf of Common Cause
             challenging New Jersey’s 21-day advance voter registration requirement.

  16. My recent legal scholarship on the Twenty-Sixth Amendment has been dubbed a ground-

     breaking study and legal call to arms. Yael Bromberg, Youth Voting Rights and the

     Unfulfilled Promise of the Twenty-Sixth Amendment, 21 U. Penn. J. Const. L. 1105, 1138

     (2019). The article was ranked top 10 election law downloads within an applicable time

     period upon publication on SSRN, and top 10 downloads in various SSRN e-Journals

     related to constitutional interpretation, election law and voting rights, and political

     institutions. Citations to the work include:

         •   Texas Democratic Party v. Abbott, No. 20-50407, __ F.2d __ (5th Cir. June 4,
             2020).
         •   Pls.’ Motion for Preliminary Injunction, The Andrew Goodman Foundation v
             Bostelmann (W.D. Wisc. Jan. 22, 2020).

                                               6

Case 3:19-cv-00365 Document 103-5 Filed 12/21/20 Page 7 of 11 PageID #: 1567
         •   RL Hasen, L Litman, Thin and Thick Conceptions of the Nineteenth Amendment
             Right to Vote and Congress’s Power to Enforce it, Georgetown L. J. (2020).
         •   RL Hasen, Three Pathologies of American Voting Rights Illuminated by the
             COVID-19 Pandemic, and How to Treat and Cure them, UC Irvine School of
             Law Research Paper (2020).
         •   CW Dunn et al., Legal Theories to Compel Vote-by-Mail in Federal Court, 11
             Calif. L. Rev. Online 166 (2020) .
         •   Clement, Kristina, “More than Free Speech: Politics, Higher Education, and the
             First Amendment.” Dissertation, Georgia State University, 2020.


  17. My recent speaking engagements on the topic of voting rights, election law, and

     democracy law include:

         •   Accredited Session Speaker, Youth Voting Rights, Election Protection, and the
             Twenty-Sixth Amendment, D.C. Bar Association 2020 Conference: 100 years of
             the 19th Amendment (Oct. 20, 2020).
         •   Accredited Seminar Speaker, Twenty-Sixth Amendment, Vermont Bar Association
             Annual Meeting (Oct. 9, 2020).
         •   Speaker, Lifting our voices: Importance of 2020 Elections, 2020 Census &
             Gender Equity, NJ Hispanic Bar Association: 2020 Women’s Empowerment
             Leadership & Law Conference (June 25, 2020).
         •   Speaker, What Happens Next? A post-election analysis, Georgetown Law
             Students for Democratic Reform (Nov. 6, 2020) (all co-panelists are current and
             former commissioners of the Federal Elections Commission and the U.S.
             Commission of Civil Rights).
         •   Invited Speaker, District of Columbia Commission on Human Rights
             (forthcoming in January 2021).
         •   Panelist, The Andrew Goodman Foundation’s Take Your Power Back Weekend,
             National Civic Leadership virtual conference with athletes, celebrities, organizers,
             and experts (Aug. 2020).
         •   Tedx Talk, Youth Power, Youth Voting, & The Twenty-Sixth Amendment (Feb.
             2020).
         •   Invited Speaker, Student Rights Under Attack: The 26th Amendment and You,
             Duke University Sanford School of Public Policy (Feb. 2020).
         •   Keynote Speaker, The Andrew Goodman Foundation’s National Civic Leadership
             Training (2019).
         •   Three-time panelist, annual American Promise’s National Citizenship Leadership
             Conference, Washington, D.C. (2016-2020).
         •   Panelist, Whose Speech? A Post-Charlottesville Discussion, Georgetown Law
             (March 2018).



                                              7

Case 3:19-cv-00365 Document 103-5 Filed 12/21/20 Page 8 of 11 PageID #: 1568
         •   Discussant on Panel moderated by Ari Berman, Tuning In and Turning Out:
             Millennials are active but not voting; what’s stopping them and how can we make
             their voices count? George Washington University, Washington, D.C. (2016).
  18. I provide ongoing news commentary and presentations on the topic of constitutional law:

     Wisconsin Public Radio; Slate (which called the scholarship a “groundbreaking study”);

     The Hill; Washington Post; University Business Magazine; Story of America; Pacifica

     Radio; etc.

  19. In January 2021, I will begin teaching an upper-level skills seminar at Rutgers Law that I

     have designed, entitled “Election Law and the Political Process.”

  20. In light of my prior experience with election law and constitutional law, my familiarity

     with these areas of law allowed me to efficiently focus on the discrete areas of law

     involved here.

  21. Addressing RPC 1.5(a)(3), I respectfully request an award of $380.00 per hour of my

     professional time. This rate is admittedly much lower than hourly rates normally charged

     by an attorney with my years of experience, and takes into account the special knowledge

     of election and constitutional law that was helpful to successfully and efficiently litigate a

     case like this.

  22. Bromberg Law LLC engages in this action on a pro bono basis with the understanding

     that it retains the right to petition the court for recovery of its fees and costs in the event

     that plaintiffs prevailed in their claims.

  23. Addressing RPC 1.5(a)(4), Plaintiffs have obtained all the relief sought in this case. In

     September 2019, the Court granted preliminary relief. The Court found that, “[t]here is

     simply no basis in the record for concluding that the Act will provide much benefit to

     Tennesseans, and even less reason to think that any benefit will come close to

     outweighing the harms to Tennesseans (and non-Tennesseans) who merely wish to
                                                  8

Case 3:19-cv-00365 Document 103-5 Filed 12/21/20 Page 9 of 11 PageID #: 1569
     exercise their core constitutional rights of participating in the political process by

     encouraging voter registration.''

 24. The effect of the Court's ruling was to prevent the challenged law from being

     implemented just weeks before it was intended to .

 25 . The Court's ruling had significant impact in Tennessee, where good faith voter

     registration organizations and their associated volunteers and staff could continue to

     engage in third party voter registration free from fear and intimidation. Little did we

     know that just six months after the Court's grant of preliminary injunction relief, a

    pandemic would sweep the globe, and critical voter registration efforts leading up to a

     seminal presidential election would face new unprecedented challenges. Had the Court

    not granted preliminary relief in September 2019, there is little wonder what the voter

    registration rates in Tennessee would look like in October 2020.

 26. The Court' s ruling likely has significant impact beyond Tennessee as well , as a similar

    law in Texas was proposed but failed to be enacted during the pendency of this litigation.




 I certify that the foregoing statements made by me are true. I am aware that if any of the
 foregoing statements made by me are willfully false, that I am subject to punishment.




 Dated: December 21, 2020




                                               9

Case 3:19-cv-00365 Document 103-5 Filed 12/21/20 Page 10 of 11 PageID #: 1570
     Exhibit A to Declaration of
          Yael Bromberg

      Bromberg Law LLC Attorney Hours
          FILED UNDER SEAL




Case 3:19-cv-00365 Document 103-5 Filed 12/21/20 Page 11 of 11 PageID #: 1571
